Ct. App. N. Y. Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted limited to the following questions:
“1. Whether a prosecutor’s proffered explanation that prospective Latino jurors were struck from the venire because he suspected they might not abide by official translations of Spanish language testimony constitutes an acceptable ‘race neutral’ explanation under Batson v. Kentucky, 476 U. S. 79 (1986)?
“2. Where a trial court has accepted the prosecutor’s proffered explanation as being race neutral, what standard of review is to be applied by reviewing courts?”